          Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 1 of 30




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DAVID TOWNSEND,                                :
     Plaintiff,                                :
                                               :      CIVIL ACTION
         v.                                    :
                                               :      NO. 19-1023
CITY OF CHESTER, et al.,                       :
     Defendants.                               :

                                  MEMORANDUM OPINION

Goldberg, J.                                                                         July 29, 2020

         Plaintiff David Townsend, acting pro se, brings claims, pursuant to 42 U.S.C. § 1983 and

under state law, stemming from an allegedly unlawful search and arrest by Defendant Officer

Bradley Waltman of the Chester Police Department. Officer Waltman and additional Defendant

the City of Chester each move to dismiss the Complaint. For the following reasons, I will grant

the City of Chester’s Motion to Dismiss in its entirety, grant in part and deny in part Officer

Waltman’s Motion to Dismiss, and grant Plaintiff leave to file an amended complaint as to certain

of the dismissed claims.

I.       FACTUAL BACKGROUND

         A.     Facts in the Complaint

         The Complaint sets forth the following facts: 1

     •   On August 8, 2017, Plaintiff, an African-American male, was conversing with two other

         African-American males in his Chester, Pennsylvania neighborhood.             During that


1
         In deciding a motion under Federal Rule of Civil Procedure 12(b)(6), the court must accept
all factual allegations in the complaint as true, construe the complaint in the light most favorable
to the plaintiff, and determine whether, under any reasonable reading, the plaintiff may be entitled
to relief. Atiyeh v. Nat’l Fire Ins. Co. of Hartford, 742 F. Supp. 2d 591, 596 (E.D. Pa. 2010).
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 2 of 30




       conversation, Defendant Officer Bradley Waltman, a white male police officer employed

       by the City of Chester (“City” or “City of Chester”) drove up to the men and asked if they

       had any guns or illegal drugs in their possession. They replied that they did not and, at

       Officer Waltman’s request, lifted up their shirts so that the officer could view their

       waistlines. (Compl. ¶¶ 1–2.)

   •   Officer Waltman drove away but stopped and drove back to Plaintiff. The officer then

       exited his vehicle and started looking into a Chevrolet Impala parked in the area where

       Plaintiff and his associates stood talking. (Id. ¶¶ 3–4.)

   •   Plaintiff walked over to Officer Waltman and asked if anything was wrong. Officer

       Waltman questioned Plaintiff about the ownership of the automobile, and Plaintiff told him

       the owner’s identity. Officer Waltman then asked to search the vehicle. When Plaintiff

       denied consent to search, Officer Waltman seized the automobile and had it towed to the

       police station. Approximately three hours later, Officer Waltman obtained a search warrant

       for the automobile and found marijuana and a firearm in the automobile. (Id. ¶¶ 5–6.)

   •   Based on the search, Officer Waltman charged Plaintiff with possession of marijuana,

       possession of a firearm, and other offenses. Plaintiff was arrested and held in jail awaiting

       trial for approximately fourteen months. (Id. ¶ 7.)

   •   On September 26, 2018, Plaintiff had a jury trial, at which time Officer Waltman testified

       that he did not know who owned the marijuana and firearm. After less than twenty minutes

       of deliberation, the jury acquitted Plaintiff of all charges. (Id. ¶¶ 8–9.)

       Plaintiff now alleges that Officer Waltman initiated the criminal proceedings by falsely

claiming, in the Affidavit of Probable Cause, that Plaintiff owned the marijuana and firearm, when

in fact Officer Waltman did not know who actually owned these items. He also claims that Officer


                                                  2
         Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 3 of 30




Waltman has a long history of racially profiling young African-American males as criminals. In

addition, Plaintiff asserts that Defendant City of Chester knew and allowed its officers to racially

profile young African-American males as criminals and failed to properly train, discipline, and

supervise its officers. (Id. ¶¶ 10–27.)

       B.      Facts from Documents Relied on in the Complaint or of Public Record 2

               1.      Affidavit of Probable Cause and Search Warrant

       On August 8, 2017, Officer Waltman requested a search warrant to search for marijuana,

drug proceeds, and/or other drug paraphernalia from a white 2000 Chevrolet Impala. In the

Affidavit of Probable Cause, he alleged that members of the Chester Police Department were

patrolling the Chester Apartments, an area known for extensive drug activity. While at the Chester

Apartment area, Officer Waltman observed “a group of black males loitering around a white

Chevrolet Impala that was backed into a parking space.” As he approached the group one of the

men “reached inside of the vehicle and then began to walk away from this vehicle. The other black

males followed him and walked away at this time.” All four windows to the vehicle were rolled

down. (Waltman Mot., Ex. B.)



2
        As a general rule, a district court reviewing a motion to dismiss under Fed. R. Civ. P.
12(b)(6) “may not consider matters extraneous to the pleadings” without converting the motion
into one for summary judgment. In re Burlington Coat Factory Secs. Litg., 114 F.3d 1410, 1426
(3d Cir. 1997). The rule, however, has three exceptions that permit courts to consider: (1) exhibits
attached to the complaint; (2) matters of public record; and/or (3) undisputedly authentic
documents integral to or explicitly relied upon in the complaint. Schmidt v. Skolas, 770 F.3d 241,
249 (3d Cir. 2014).
        The Affidavit of Probable Cause and Search Warrant, attached as Exhibit B to Officer
Waltman’s Motion to Dismiss, are both matters of public record and undisputedly authentic
documents explicitly relied upon in the Complaint. The Police Criminal Complaint, attached as
Exhibit C to Officer Waltman’s Motion, is a matter of public record. As such, I may consider
these documents when ruling on the Motions to Dismiss. See Shelley v. Wilson, 339 F. App’x
136, 137 (3d Cir. 2009) (noting that the district court properly considered criminal complaint and
arrest warrant in deciding a motion to dismiss a false arrest claim).


                                                 3
         Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 4 of 30




        Officer Waltman exited his unmarked police vehicle and walked around the Chevrolet

Impala, at which time he detected the smell of marijuana coming from the vehicle. There was also

a bottle of liquor on the driver’s seat. Around the same time, Officer Dougherty and his K-9

partner Mickey responded to the scene. Mickey did an open air sniff and signaled that there was

illegal contraband in the car. The officers requested a tow truck to tow the Impala pending a search

warrant. (Id.)

        The Affidavit then states that Plaintiff, who was one of the males seen loitering around this

vehicle, walked over to the officers stating, “that’s my car, what’s the problem.” After Officer

Waltman explained the current situation, Plaintiff quickly advised that the vehicle belonged to his

girlfriend, who lets him drive the vehicle, and he “had it for the day.” Plaintiff turned over the

keys to the vehicle before it was towed. The officers later learned that the vehicle belonged to an

Erin Walls. (Id.)

                 2.     Criminal Complaint

        The Criminal Complaint against Plaintiff charged one count each of (1) person not to

possess, use, etc. firearms, in violation of 18 Pa.C.S. § 6105; (2) firearms not to be carried without

a license, in violation of 18 Pa.C.S. § 6106(a); (3) receiving stolen property, in violation of 18

Pa.C.S. § 3925; (4) knowingly or intentionally possessing a controlled or counterfeit substance

without authorization; and (5) drug possession, small amount.             According to the Criminal

Complaint, a search of the Impala revealed: a Pennsylvania state ACCESS card belonging to

Plaintiff, a social security card belonging to Plaintiff, a piece of mail addressed to Plaintiff, a white

Samsung Galaxy S5 cell phone, a silver Samsung Galaxy S8 cell phone, a clear zip lock bag

containing seven small clear zip lock bags of marijuana, a knotted clear plastic bag containing




                                                   4
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 5 of 30




eleven 25 auto bullets, and a black Phoenix Arms .25 cal. A.C.P. Model HP25A firearm containing

eight rounds and one live round in the chamber. (Def. Waltman’s Mot. to Dismiss, Ex. C.)

       C.      Procedural History

       On March 11, 2019, Plaintiff filed his federal Complaint alleging the following claims

against Officer Waltman: false arrest, false imprisonment, intentional infliction of emotional

distress, malicious prosecution, libel, slander per se, negligent performance of duties, a selective

enforcement claim under the Fourteenth Amendment, deceitful and fraudulent conduct, violation

of rights under the Pennsylvania Constitution, and violations of the First, Fourth, and Fourteenth

Amendments to the Constitution. Plaintiff further claims that the City of Chester is liable for

negligent performance of duties, intentional infliction of emotional distress, and violation of the

Fourth, Eighth, and Fourteenth Amendments to the Constitution.

       Defendants each filed a Motion to Dismiss. Plaintiff filed no response. 3

II.    STANDARD OF REVIEW

       Under Federal Rule of Civil Procedure 12(b)(6), a defendant bears the burden of

demonstrating that the plaintiff has not stated a claim upon which relief can be granted. Fed. R.

Civ. P. 12(b)(6); see also Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005). The United

States Supreme Court has recognized that “a plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (quotations omitted). “[T]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements, do not suffice” and only a complaint that

states a plausible claim for relief survives a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662,


3
       “[M]otions to dismiss should not be granted without an analysis of the merits of the
underlying complaint, notwithstanding local rules regarding the granting of unopposed motions.”
Gary v. Pa. Human Relations Comm’n, 497 F. App’x 223, 226 (3d Cir. 2012).

                                                 5
         Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 6 of 30




678–79 (2009). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. A complaint does not show an entitlement to relief when the well-pleaded

facts do not permit the court to infer more than the mere possibility of misconduct. Id. at 679.

       The Court of Appeals has detailed a three-step process to determine whether a complaint

meets the pleadings standard. Bistrian v. Levi, 696 F.3d 352 (3d Cir. 2014). First, the court

outlines the elements a plaintiff must plead to state a claim for relief. Id. at 365. Next, the court

must “peel away those allegations that are no more than conclusions and thus not entitled to the

assumption of truth.” Id. Finally, the court “look[s] for well-pled factual allegations, assume[s]

their veracity, and then ‘determine[s] whether they plausibly give rise to an entitlement to relief.’”

Id. (quoting Iqbal, 556 U.S. at 679). The last step is “‘a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense.’” Id. (quoting Iqbal, 556

U.S. at 679).

       A pro se complaint should be “held to less stringent standards than formal pleadings drafted

by lawyers.” United States ex rel. Walker v. Fayette Cnty., Pa., 599 F.2d 573, 575 (3d Cir. 1979)

(citing Haines v. Kerner, 404 U.S. 519, 521 (1972)). The court must construe the facts stated in

the complaint liberally in favor of the plaintiff. Haines, 404 U.S. at 520. “Yet there are limits to

our procedural flexibility. For example, pro se litigants still must allege sufficient facts in their

complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir.

2013). Thus, even a pro se complaint must conform with the requirements of Rule 8(a) of the

Federal Rules of Civil Procedure, which “demands more than an unadorned, the-defendant-

unlawfully-harmed-me accusation” or “naked assertions” that are devoid of “factual




                                                  6
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 7 of 30




enhancement.” Iqbal, 556 U.S. at 678 (internal quotations omitted). “A pleading that offers ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a cause of action’ will not do.” Id.

III.   DISCUSSION

       A. Officer Waltman’s Motion to Dismiss

           1. Section 1983 Claims

       Section 1983 provides that:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress[.]

42 U.S.C. § 1983. The statute itself does not independently create substantive rights, but rather

merely “provides a remedy for deprivations of rights established elsewhere in the Constitution or

federal laws.” Kopec v. Tate, 361 F.3d 772, 775–76 (3d Cir. 2004); see also Gonzaga Univ. v.

Doe, 536 U.S. 273, 284–85 (2002); Bush v. Lancaster City Bureau of Police, No. 07–3172, 2008

WL 3930290, at *3 (E.D. Pa. Aug. 26, 2008). A plaintiff may bring a § 1983 action if he alleges

that a person acting under color of state law deprived him of rights, privileges, or immunities

secured by the Constitution or laws of the United States. 42 U.S.C. § 1983. In other words, a

plaintiff alleging a § 1983 violation must demonstrate that: (1) the defendants acted under color of

[state] law; and (2) their actions deprived [the plaintiff] of rights secured by the Constitution or

federal statutes. Anderson v. Davila, 125 F.3d 148, 159 (3d Cir. 1997).

       Here, Plaintiff alleges that Officer Waltman, while acting under color of law and under his

apparent authority, deprived Plaintiff of his rights, privileges and immunities granted to him as a




                                                  7
         Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 8 of 30




citizen of the United States, in particular the First, Fourth, and Fourteenth Amendments of the

United States Constitution.

               a. Fourth Amendment False Arrest and False Imprisonment

       The Fourth Amendment, made applicable to the States by the Fourteenth Amendment, Ker

v. Calif., 374 U.S. 23, 30 (1963), provides in pertinent part that the “right of the people to be secure

in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not

be violated . . . .” U.S. Const., amend. IV. In order to establish a claim under the Fourth

Amendment, a plaintiff must show that the actions of the defendant: (1) constituted a “search” or

“seizure” within the meaning of the Fourth Amendment, and (2) were “unreasonable” in light of

the surrounding circumstances. Parker v. Wilson, No. 98–3531, 2000 WL 709484, *3 (E.D. Pa.

May 30, 2000) (citing Brower v. Cnty. of Inyo, 489 U.S. 593, 595 (1989)). A seizure is a restraint

of liberty by show of force or authority, see Florida v. Bostick, 501 U.S. 429, 434 (1991), and

occurs “when a reasonable person in the position of the plaintiff would not feel free to decline a

request of a government agent or to terminate an encounter with a government agent.” Brown v.

Commonwealth, No. 99–4901, 2000 WL 562743, *4 (E.D. Pa. May 8, 2000).

       The Fourth Amendment precludes a police officer from arresting and incarcerating a

citizen except upon probable cause. See Groman v. Twp. of Manalapan, 47 F.3d 628, 636 (3d

Cir.1995) (stating that “an arrest based on probable cause could not become the source of a [§

1983] claim for false imprisonment”); Nimley v. Baerwald, No. 02–7417, 2004 WL 1171733, at

*7 (E.D. Pa. May 26, 2004) (stating that, in a § 1983 action, the key element of a cause of action

for unlawful arrest is that the law enforcement agent arrested the plaintiff without probable cause).

       The United States Supreme Court has characterized probable cause as a “fluid concept—

turning on the assessment of probabilities in particular factual contexts—not readily, or even



                                                   8
         Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 9 of 30




usefully, reduced to a neat set of legal rules.” Illinois v. Gates, 462 U.S. 213, 232 (1983). A

showing of probable cause thus requires “proof of facts and circumstances that would convince a

reasonable, honest individual that the suspected person is guilty of a criminal offense.” Lippay v.

Christos, 996 F.2d 1490, 1502 (3d Cir. 1993). Although probable cause calls for more than mere

suspicion, it does not mandate that the evidence at the time of the arrest be sufficient to prove guilt

beyond a reasonable doubt. Nimley, 2004 WL 1171733, at *7 (citing Warlick v. Cross, 969 F.2d

303, 306 (7th Cir. 1992); Orsatti v. N.J. State Police, 71 F.3d 480, 482–83 (3d Cir. 1995)). Indeed,

the ultimate finding of guilt or innocence, or even dismissal of charges arising out of an arrest and

detention has no bearing on whether the arrest was valid. Pansy v. Preate, 870 F. Supp. 612, 617–

18 (M.D. Pa. 1994) (citing Pierson v. Ray, 386 U.S. 547, 555 (1967)), aff'd, 61 F.3d 896 (3d Cir.

1995). Rather, “the proper inquiry is . . . whether the arresting officers had probable cause to

believe the person arrested committed the offense.” Molenski v. Ross, No. 09–1111, 2010 WL

2766891, at *4 (E.D. Pa. July 12, 2010) (quotations omitted). The test is an objective one based

on the facts available to the officers “at the moment of arrest,” rather than in hindsight. Barna v.

City of Perth Amboy, 42 F.3d 809, 819 (3d Cir. 1994). Furthermore, whether the arresting officer

acts in good faith or in bad faith in effectuating the arrest is irrelevant. Whren v. United States, 517

U.S. 806, 813–14 (1998).

       Where an arresting officer arrests a person on a valid warrant, however, the proper focus

of the probable cause analysis is more confined, as it is not a reviewing court’s role to determine

whether there was sufficient probable cause. Rather, the court must simply “determine whether

the affidavit provide[d] a sufficient basis for the decision the magistrate judge actually made.”

United States v. Jones, 994 F.2d 1051, 1058 (3d Cir. 1993). Thus, to plead a Fourth Amendment

violation, a plaintiff must make factual allegations sufficient to establish (1) that “the officer, with



                                                   9
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 10 of 30




at least a reckless disregard for the truth, ‘made false statements or omissions that create[d] a

falsehood in applying for a warrant,’” and (2) that “those assertions or omissions were ‘material,

or necessary, to the finding of probable cause.” Andrews v. Scuilli, 853 F.3d 690, 697 (3d Cir.

2017) (quotations omitted). An assertion is made with reckless disregard when “the affiant must

have entertained serious doubts as to the truth of his statements or had obvious reasons to doubt

the accuracy of the information he reported.” Id. at 698 (quotations omitted). Omissions are made

with reckless disregard where “an officer withholds a fact in his ken that any reasonable person

would have known . . . was the kind of thing the judge would wish to know.” Id. (quotations

omitted). Where a complaint does not identify a false statement and/or omission that was material

or necessary to the finding of probable cause, a court may dismiss a false arrest claim. See, e.g.,

Lindenbaum v. Erenius, No. 10-295, 2010 WL 2375958, at *7 (E.D. Pa. June 10, 2010) (dismissing

false arrest claim on Rule 12(b)(6) motion where affidavit of probable cause contained sufficient

information to allow magistrate to determine probable cause and where plaintiff’s allegation that

officer omitted material facts was refuted by a plain reading of the affidavit itself); Basile v. Twp.

of Smith, 752 F. Supp. 2d 643, 658 (W.D. Pa. 2010) (dismissing false arrest claim under Rule

12(b)(6) where plaintiffs did not allege facts to show that the basis provided in arrest warrant is

disputed or did not exist); Garcia v. Walton, No. 07-2000, 2008 WL 11498170, at *3–4 (M.D. Pa.

May 19, 2008) (dismissing false arrest claims where complaint identified no misstatement or

omission in affidavit of probable cause for arrest warrant).

       Here, there was no “seizure” of Plaintiff prior to his arrest, 4 and Plaintiff does not assert

that the Affidavit of Probable Cause was insufficient to establish probable cause for his arrest.



4
        Plaintiff does not appear to argue that Officer Waltman’s questioning of Plaintiff on the
street constituted a “seizure” within the meaning of the Fourth Amendment. In any event, a brief
seizure of an individual by police based on a reasonable suspicion of criminal activity—i.e., an
                                                 10
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 11 of 30




Rather, he contends that Officer Waltman “falsely claimed in his application for an arrest warrant

in the Affidavit of Probable Cause that the marijuana and firearm belonged to the Plaintiff,” when

at the preliminary hearing and trial, Officer Waltman testified that he actually did not know who

owned the marijuana and firearm. (Compl. ¶ 10.) Plaintiff further asserts that Officer Waltman

“knowingly and deliberately with a reckless disregard for the truth made a false statement and/or

omission that created a falsehood” and that “such false statement or omission was material or

necessary to the finding of probable cause.” (Id. ¶ 11.) Plaintiff re-emphasizes that “Officer

Waltman knowingly violated the Plaintiff’s constitutional rights and state law when he falsely

claimed in the Affidavit of Probable cause that the marijuana and firearm belonged to the Plaintiff.”

(Id. ¶ 14.)

        This argument fails on two grounds. First, the Affidavit of Probable Cause does not reveal

that the finding of probable cause was based on any belief that Officer Waltman knew who the

owner of the guns and drugs were. Rather, it focused on possession of the illegal items and stated,

in pertinent part:

        On 08/08/2017 at approximately 1940 hrs. members of Chester Police
        Department Narcotics, Vice, and Intelligence Unit executed a search
        warrant on a 2000 white Chevrolet Impala Pennsylvania registration
        [redacted] VIN [redacted] at Chester Police Headquarters. After searching
        the vehicle police located and seized the following items:
        - one (1) Pennsylvania state ACCESS card belonging to David Townsend
            (center console)
        - one (1) Social Security Card belonging to David Devon Townsend
            (brown wallet in center console)
        - one (1) piece of mail addressed to David Townsend 718 Lamokin street
            [sic] Chester, PA 19013 (drivers door panel)
        - one (1) white Samsung Galaxy S5 cell phone (next to passenger seat)

investigatory detention—is a “narrowly drawn” exception to the probable cause requirement of
the Fourth Amendment. Terry v. Ohio, 392 U.S. 1 (1968). The Supreme Court in Terry held that
a police officer may stop an individual reasonably suspected of criminal activity, question him
briefly, and perform a limited pat down frisk for weapons. Id. at 21–22. No probable cause is
necessary.

                                                 11
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 12 of 30




        -   one (1) silver Samsung S8 cell phone (center console)
        -   one (1) clear zip lock bag containing seven (7) small clear zip lock bags
            of suspected marijuana (7.7 g) (inside fuse box)
        -   one (1) knotted clear plastic bag containing eleven (11) 25 auto bullets
            (inside fuse box)
        -   one (1) black Phoenix arms .25 cal A.C.P model HP25A firearm serial
            #4272438; containing eight (8) rounds and one (1) live round in
            chamber (.25 auto) (inside fuse box).

(Def. Waltman’s Mot. to Dismiss, Ex. B.)

        The Affidavit goes on to confirm that the suspected marijuana tested positive as marijuana,

and that a search on the gun’s serial number revealed it was stolen. On this basis, Officer Waltman

sought to arrest Plaintiff for (1) person not to possess, use, etc. firearms, in violation of 18 Pa.C.S.

§ 6105; (2) firearms not to be carried without a license, in violation of 18 Pa.C.S. § 6106(a); (3)

receiving stolen property, in violation of 18 Pa.C.S. § 3925; (4) knowingly or intentionally

possessing a controlled or counterfeit substance without authorization; and (5) drug possession,

small amount.

        Nothing in this Affidavit creates any suggestion, either by affirmative misrepresentation or

omission, that Officer Waltman knew that Plaintiff was the owner of the drugs or gun. Rather, the

Affidavit simply makes the proper inference that because multiple forms of Plaintiff’s

identification were found in the car along with the drugs and gun, probable cause existed to believe

that Plaintiff possessed of all of the vehicle’s contents. Given that there was no representation or

material omission suggesting that Officer Waltman had direct knowledge that these items belonged

to Plaintiff, Plaintiff cannot establish—as is required for his false arrest and false imprisonment

claims—that that Officer Waltman’s knowledge as to the ownership of the items was “material, or

necessary, to the finding of probable cause.” Andrews, 853 F.3d at 697.

        Second, even if the Affidavit could be construed to suggest that Plaintiff owned the gun

found in the car, the statute under which Plaintiff was charged focuses not on “ownership” of the

                                                  12
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 13 of 30




firearm, but rather “possession,” “use,” or “control” of the firearm. Specifically, the statute

provides that “[a] person who has been convicted of an offense enumerated in subsection (b),

within or without this Commonwealth, regardless of the length of sentence or whose conduct meets

the criteria in subsection (c) shall not possess, use, control, sell, transfer or manufacture or obtain

a license to possess, use, control, sell, transfer or manufacture a firearm in this Commonwealth.”

18 Pa. Cons. Stat. § 6105(1) (emphasis added). Given that the gun was found in a car together

with multiple forms of Plaintiff’s identification, probable cause existed that Plaintiff “possessed”

the gun.

       Accordingly, this claim must be dismissed.

               b. Fourth Amendment Malicious Prosecution

       Officer Waltman next seeks to dismiss Plaintiff’s malicious prosecution claim.

       Although they are related and often asserted together, “a claim of malicious prosecution is

a slightly different species of claim from claims of false arrest and imprisonment.” Garland v.

Bonds, No. 19-1874, 2020 WL 2126330, at *8 (E.D. Pa. May 5, 2020). The elements of a

malicious prosecution claim are: (1) defendant commenced a criminal proceeding; (2) the

proceeding terminated in plaintiff’s favor; (3) defendant “initiated the proceeding without probable

cause;” (4) defendant acted maliciously or with a purpose apart from bringing plaintiff to justice;

and (5) plaintiff “suffered deprivation of liberty consistent with the concept of seizure as a

consequence of a legal proceeding.” Johnson v. Knorr, 477 F.3d 75, 81–82 (3d Cir. 2007); see

also Henderson v. City of Phila., 853 F. Supp. 2d 514, 518 (E.D. Pa. 2012). “Police officers (as

opposed to prosecutors) may be liable for malicious prosecution if they ‘conceal or misrepresent

material facts’ to the prosecutor.” Thomas v. City of Phila., 290 F. Supp. 3d 371, 379 (E.D. Pa.

2018) (quoting Halsey v. Pfeiffer, 750 F.3d 273, 297 (3d Cir. 2014)). “In particular, an officer



                                                  13
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 14 of 30




is liable if he ‘fails to disclose exculpatory evidence to prosecutors, makes false or misleading

reports to the prosecutor, omits material information from the reports, or otherwise interferes with

the prosecutor’s ability to exercise independent judgment in deciding whether to

prosecute.’” Thomas, 290 F. Supp. 3d at 379 (quoting Finnemen v. SEPTA, 267 F. Supp. 3d 639,

644 (E.D. Pa. 2017)).

       Here, Plaintiff has alleged facts sufficient to establish elements one, two, and five, given

that he was allegedly incarcerated pending his criminal trial and was ultimately found not guilty.

Moreover, the Complaint pleads that Officer Waltman actions toward Plaintiff were racially

motivated, thus establishing factor four.

       Thus, the remaining question is whether Plaintiff has plausibly pled element three, i.e., that

Officer Waltman initiated the proceeding without probable cause. Plaintiff again alleges “Officer

Waltman falsely claimed in his application for an arrest warrant in the Affidavit of Probable Cause

that the marijuana and firearm belonged to the Plaintiff, David Townsend.” (Compl. ¶ 10.)

According to Plaintiff, “at the preliminary hearing and trial on the merits, Officer Waltman testified

under oath that he actually did not know who the marijuana and firearm belonged to.” (Id.)

       As set forth above, the Affidavit of Probable Cause did not claim that the firearm and

marijuana belonged to Plaintiff. Rather, it stated that, following a lawful search of the Chevrolet

Impala, the marijuana and firearm were found along with numerous forms of identification for

Plaintiff. I may not now second guess the magistrate judge’s finding that that affidavit established

probable cause for Plaintiff’s arrest on the charge of unlawful “possession” of firearms. Officer

Waltman also did not falsely convey to the prosecutor any belief that he knew the owner of the

guns and drugs. Indeed, Plaintiff’s Complaint concedes that, at the preliminary hearing, Officer

Waltman testified under oath that he did not affirmatively know who owned the marijuana and



                                                 14
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 15 of 30




firearm. (Compl. ¶ 10.) Thus, I find that Plaintiff alleges no facts suggesting that Officer Waltman

“fail[ed] to disclose exculpatory evidence to prosecutors, ma[d]e false or misleading reports to the

prosecutor, omit[ted] material information from the reports, or otherwise interfere[d] with the

prosecutor’s    ability   to   exercise   independent     judgment     in   deciding    whether    to

prosecute.’” Thomas, 290 F. Supp. at 379. In turn, I must conclude that Plaintiff fails to plead a

plausible cause of action for malicious prosecution against Officer Waltman.

               c.   Fourteenth Amendment “Selective Enforcement”

       To establish a selective-enforcement claim, a plaintiff must demonstrate (1) that he was

treated differently from other similarly situated individuals, and (2) “that this selective treatment

was based on an ‘unjustifiable standard, such as race, or religion, or some other arbitrary factor, .

. . or to prevent the exercise of a fundamental right.’” Hill v. City of Scranton, 411 F.3d 118, 125

(3d Cir. 2005) (quoting Holder v. City of Allentown, 987 F.2d 188, 197 (3d Cir. 1993)). A viable

equal protection claim based on selective enforcement must plausibly suggest that the challenged

law enforcement practice had a discriminatory effect and was motivated by a discriminatory

purpose. Carrasca v. Pomeroy, 313 F.3d 828, 834 (3d Cir. 2002).

       In pleading discriminatory effect, the Complaint must contain sufficient facts supporting a

reasonable inference that the Plaintiff was a member of a protected class, and that similarly situated

persons in an unprotected class were treated differently. Bradley v. United States, 299 F.3d 197,

206 (3d Cir. 2002). “The Plaintiff is not required to identify specific instances where others have

been treated differently, particularly where . . . the Plaintiff pleads additional facts supportive of

the plausible conclusion that there is a custom, practice or policy of differential treatment in

operation.” Davila v. N. Reg’l Joint Police Bd., 979 F. Supp. 2d 612, 629–30 (W.D. Pa. 2013),

vacated on other grounds, Nos. 13-0070, 14-0070, 2014 WL 3735631 (W.D. Pa. July 28, 2014).



                                                 15
         Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 16 of 30




“To properly claim a discriminatory purpose, a plaintiff must plead sufficient factual matter to

permit a reasonable inference that the defendant acted ‘for the purpose of discriminating on

account of race,’ ethnicity, or national origin.” Id. (emphasis added).

         Here, Plaintiff sets forth the following allegations in support of his selective enforcement

claim:

                19.     On or about August 8, 2017, Officer Bradley Waltman
                racially profiled the Plaintiff and his two (2) Afro-American
                associates as criminals while they were only having a friendly
                conversation in their neighborhood;

                20.   That Officer Waltman has a long history of racially profiling
                young Afro-American males as criminals in Chester, Pennsylvania;

                21.    That Officer Waltman does not stop white citizens in
                Chester, PA and interrogate them as to whether they are in
                possession of illegal drugs and guns while they are engaged in
                conversations in their neighborhoods;

                22.    That Officer Waltman discriminated against the Plaintiff and
                his Afro-American associates based upon their race (Afro-
                American) to inhibit the exercise of their constitutional rights to
                freedom of speech, freedom of expression, and freedom of
                association and it was malicious and in bad faith;

                23.    No reasonable suspicion of criminal activity existed on
                August 8, 2017 to justify stopping and questioning the Plaintiff and
                his two (2) associates about crimes. This encounter violated Terry
                v. Ohio, 1968;

                24.      That the City of Chester had a custom, policy, and practice
                of failing to train, supervise, and discipline its police officers which
                lead to Officer Bradley Waltman violating the Plaintiff’s
                constitutional and statutory rights.

                25.     That the City of Chester allowed its police officers to racially
                profile young Afro-American males in Chester, Pennsylvania as
                criminals and to violate their constitutional rights and this lead to
                Officer Bradley Waltman violating the Plaintiff’s constitutional
                rights when the Plaintiff was racially profiled by Officer Waltman.

(Compl. ¶¶ 19–25.)

                                                  16
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 17 of 30




       At this stage of the litigation, I must take these alleged facts as true. Although the Fourth

Amendment permits an officer to “conduct a brief, investigatory stop when the officer has a

reasonable articulable suspicion that criminal activity is afoot,” Illinois v. Wardlow, 528 U.S. 119,

123 (2000), the Complaint sets forth a plausible inference Officer Waltman engaged in the

investigatory stop of Plaintiff at least in part because of his race. While Defendant contends that

Plaintiff fails to plead other instances in which Officer Waltman did not question white citizens

engaged in similar conduct, such specifics are not required at this stage of the litigation.

Accordingly, I will deny the Motion to Dismiss this claim.

               d. First Amendment

       Plaintiff also brings a § 1983 claim against Officer Waltman based on an alleged violation

of his First Amendment rights. The sole allegation in the Complaint referencing the First

Amendment states only that “Officer Waltman discriminated against the Plaintiff and his Afro-

American associates based upon their race (Afro-American) to inhibit the exercise of their

constitutional rights to freedom of speech, freedom of expression, and freedom of association and

it was malicious and in bad faith.” (Compl. ¶ 22.)

       Officer Waltman speculates that Plaintiff attempts to set forth a First Amendment

retaliation claim. The Complaint also suggests, however, that Plaintiff may be alleging a claim for

interference with his First Amendment rights to associate.

       To the extent Plaintiff intends to plead a retaliation claim, the Complaint is deficient. To

set forth a claim for retaliation under the First Amendment, a plaintiff must allege facts to establish

(1) constitutionally protected conduct, (2) retaliatory action sufficient to deter a person of ordinary

firmness from exercising his constitutional rights, and (3) a causal link between the

constitutionally protected conduct and the retaliatory action. See Thomas v. Indep. Twp., 463 F.3d



                                                  17
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 18 of 30




285, 296 (3d Cir. 2006) (citing Mitchell v. Horn, 318 F.3d 523, 530 (3d Cir. 2003)). The

Complaint here fails to set forth any of these elements or facts to create a plausible inference that

Officer Waltman took adverse action against Plaintiff because of any protected speech or

association.

       With respect to an interference claim, the Supreme Court has held that the Free Speech

Clause of the First Amendment gives rise to an attendant right to associate for the purpose of

engaging in collective expression. See Boy Scouts of Am. v. Dale, 530 U.S. 640, 661 (2000).

There are two forms of protected relationships: “those involving expressive association and those

involving intimate association.” A.B. v. Montgomery Area Sch. Dist., No. 10-484, 2012 WL

3288113, at *4 (M.D. Pa. Aug. 10, 2012) (citing Pi Lambda Phi Fraternity, Inc. v. Univ. of

Pittsburgh, 229 F.3d 435, 442 (3d Cir. 2000)). Plaintiff, however, does not allege that he and his

“associates” were engaging in expressive activity such as taking a stance on an issue of public,

political, social, or cultural importance. Pi Lambda Phi, 229 F.3d at 444. Likewise, Plaintiff

alleges no facts from which to infer that Officer Waltman’s interruption of Plaintiff’s conversation

with his two “male associates” interfered with his right to intimate association, which protects the

closest and most independent of human relationships against state interference. Id. at 441–42.

       Absent any plausible basis for a First Amendment claim, I will dismiss this cause of action.

           2. State Law Claims

               a. False Arrest and False Imprisonment

       “[F]alse arrest and false imprisonment are essentially the same claim.” Olender v. Twp. of

Bensalem, 32 F. Supp. 2d 775, 791 (E.D. Pa.) (citing Pennsylvania cases), aff'd, 202 F.3d 254 (3d

Cir. 1999). There are two elements to a claim of false imprisonment under Pennsylvania law: “(1)

the detention of another person, and (2) the unlawfulness of such detention.” Renk v. City of



                                                 18
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 19 of 30




Pittsburgh, 641 A.2d 289, 293 (Pa. 1994). In Pennsylvania, a false arrest is defined as “1) an arrest

made without probable cause or 2) an arrest made by a person without privilege to do so.” Russoli

v. Salisbury Twp., 126 F. Supp. 2d 821, 869 (E.D. Pa. 2000). False arrest and false imprisonment

claims against police officers effectively turn on whether probable cause exists. Id. at 869–70.

Indeed, “Pennsylvania state law false arrest claims and federal constitutional false arrest claims

are co-extensive as to both elements of proof and elements of damages.” Id. at 869.

       For the same reasons set forth above with respect to Plaintiff’s § 1983 false arrest and false

imprisonment claims, I will dismiss the state false arrest and false imprisonment claims.

               b. Malicious Prosecution

       A common law claim for malicious prosecution almost precisely mirrors the elements of a

§ 1983 malicious prosecution claim and requires the plaintiff to demonstrate that the defendant

“(1) instituted proceedings against the plaintiff, (2) without probable cause, (3) with malice, and

(4) that the proceedings were terminated in [the plaintiff's] favor.” Rosembert v. Borough of East

Lansdowne, 14 F. Supp. 3d 631, 644–45 (E.D. Pa. 2014); see also Manley v. Fitzgerald, 997 A.2d

1235, 1241 (Pa. Commw. Ct. 2010).

       As I found with respect to the § 1983 claim, Officer Waltman’s Affidavit properly satisfies

the probable cause standard. For the same reasons as set forth with respect to the federal claim, I

will dismiss this claim.

               b. Libel and Slander Per Se

       In an action for defamation, a plaintiff has burden of proving the defamatory character of

the communication, publication by the defendant, its application to the plaintiff, the understanding

by the recipient of its defamatory meaning, the understanding by the recipient of it as intended to

be applied to the plaintiff, special harm resulting to the plaintiff from its publication, and abuse of



                                                  19
         Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 20 of 30




a conditionally privileged occasion. 42 Pa. Cons. Stat. § 8343(a). Pennsylvania recognizes an

exception to the requirement of showing special harm where the words spoken

constitute slander per se.   Rossi v. Schlarbaum, 600 F. Supp. 2d 650, 663 (E.D. Pa.

2009). Slander per se encompasses statements that impute to the person (1) a criminal offense, (2)

a loathsome disease, (3) a matter incompatible with his business, trade, profession, or office, or (4)

serious sexual misconduct. Id. (citing Restatement (Second) of Torts § 570 (1977)). “While a

plaintiff in a slander per se action need not make a showing of special damages, he or she must

demonstrate general damages caused by the statement.” Synygy, Inc. v. Scott–Levin, Inc., 51 F.

Supp. 2d 570, 581 (E.D. Pa. 1999).

        The only allegedly defamatory statement that the Complaint attributes to Officer Waltman

is the purported statement in the Affidavit of Probable Cause that Plaintiff owned the firearm and

marijuana found in the car. (Compl. ¶¶ 10–14.) As set forth above, however, that statement

appears nowhere in the Affidavit of Probable Cause. Because the Complaint fails to plausibly

plead that Officer Waltman published this alleged defamatory statement anywhere, I will dismiss

this claim. 5

                c. Negligent Performance of Duty

        Officer Waltman next seeks to dismiss Plaintiff’s claim for “negligent performance of

duty.” I find that such a claim is barred under Pennsylvania law.




5
        Alternatively, Officer Waltman argues that he is immune from suit from defamation under
the “witness immunity doctrine” based on testimony or testimonial documents offered in the
context of the court proceedings. This doctrine immunizes from suit communications made in
connection with judicial proceedings. LLMD of Michigan, Inc. v. Jackson-Cross Co., 740 A.2d
186, 189 (Pa. 1999). Officer Waltman, however, cites no cases extending the witness immunity
doctrine to statements made by an officer in an affidavit of probable cause. As I dismiss this claim
on other grounds, I need not address the immunity argument.
                                                 20
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 21 of 30




       Pennsylvania’s Political Subdivision Tort Claims Act (“PSTCA”) states that “[e]xcept as

otherwise provided in this subchapter, no local agency shall be liable for any damages on account

of any injury to a person or property caused by any act of the local agency or an employee thereof

or any other person.” 42 Pa. Cons. Stat. § 8541. This limitation extends to an employee of a local

agency to the extent his acts were within the scope of his office or duties. Id. § 8545. Immunity

is abrogated for negligent acts falling into one of eight proscribed categories: (1) vehicle liability;

(2) care, custody or control of personal property; (3) real property; (4) trees, traffic controls and

street lighting; (5) utility service facilities; (6) streets; (7) sidewalks; and (8) care, custody or

control of animals. Id. § 8542(b).

       Officer Waltman is an employee of the City of Chester and, therefore, is entitled to the

same immunity as the City. Because none of the alleged negligent acts in the Complaint fall within

one of the eight enumerated categories, Officer Waltman is immune from suit for negligent

performance of duty.

               d.       Deceitful and Fraudulent Conduct

       In connection with the events of this case, Plaintiff also pleads a claim of “deceitful and

fraudulent conduct.” To succeed in a fraud cause, a plaintiff must establish the following elements:

“(1) a representation; (2) which is material to the transaction at hand; (3) made falsely, with

knowledge of its falsity or recklessness as to whether it is true or false; (4) with the intent of

misleading another into relying on it; (5) justifiable reliance on the misrepresentation; and (6) the

resulting injury was proximately caused by the reliance.”            Gruenwald v. Adv. Computer

Applications, Inc., 730 A.2d 1004, 1014 (Pa. Super. Ct. 1999) (quoting Gibbs v. Ernst, 647 A.2d

882, 889 (Pa. 1994)).




                                                  21
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 22 of 30




       Plaintiff alleges only that Officer Waltman made a false representation in the Affidavit of

Probable Cause on which the issuance of the Criminal Complaint was based. Plaintiff does not

assert that he acted in reliance on Officer Waltman’s statements and suffered to his detriment. See

Klemow v. Time Inc., 352 A.2d 12, 16 n.17 (Pa. 1976) (“The successful maintenance of a cause

of action for fraud includes, inter alia, a showing that the plaintiff acted in reliance on the

defendant’s misrepresentations.”); Debbs v. Chrysler Corp., 810 A.2d 137, 157 (Pa. Super. Ct.

2002) (“In order to prove . . . common-law fraud . . ., the plaintiffs must show that they suffered

harm as a result of detrimental reliance . . . .”). Accordingly, I dismiss this claim.

               e.      Claims under the Pennsylvania Constitution

       Officer Waltman moves to dismiss Plaintiff’s claims under the Pennsylvania Constitution.

Although the issue has yet to be decided by the Pennsylvania Supreme Court,

the Pennsylvania Commonwealth Court has held § 8 of Article I did not embody

a private cause of action for monetary damages in an excessive force case. Jones v. City of Phila.,

890 A.2d 1188, 1213–15 (Pa. Cmmw. Ct. 2006). Since Jones, federal courts have consistently held

that no private cause of action exists for damages due to Pennsylvania constitutional violations.

See, e.g., Dietrich v. Mout Oliver Borough, No. 18-1697, 2020 WL 955351, at *6 (W.D. Pa. Feb.

27, 2020); Weber v. PNC Investments LLC, No. 19-704, 2020 WL 563330, at *14 (W.D. Pa. Feb.

5, 2020); Hall v. Raech, No. 08-5020, 2009 WL 811503, at *6 (E.D. Pa. Mar. 25, 2009); Douris v.

Schweiker, 229 F. Supp. 2d 391, 405 (E.D. Pa. 2002). Moreover, the United States Court of

Appeals for the Third Circuit has held that plaintiffs cannot remedy state constitutional harms

using § 1983. Capogrosso v. Sup. Ct. of NJ, 588 F.3d 180, 186 (3d Cir. 2009). Thus, I will grant

Officer Waltman’s motion to dismiss the state constitutional claims.




                                                  22
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 23 of 30




               f.     Intentional Infliction of Emotional Distress

       To state a claim for intentional infliction of emotional distress under Pennsylvania law, a

plaintiff must allege that (1) the defendant engaged in “extreme and outrageous” conduct, (2) the

“conduct caused [the plaintiff] severe emotional distress,” and (3) the defendant “acted intending

to cause such distress or with knowledge that such distress was substantially certain to

occur.” Brown v. Muhlenberg Twp., 269 F.3d 205, 218 (3d Cir. 2001). 6 Courts have defined

“extreme and outrageous” quite narrowly, finding that the conduct must “go beyond all possible

bounds of decency, and [] be regarded as atrocious, and utterly intolerable in a civilized

community.” Reedy v. Evanson, 615 F.3d 197, 231–32 (3d Cir. 2010) (quoting Field v.

Philadelphia Elec. Co., 565 A.2d 1170, 1184 (Pa. Super. 1989)). “Claims of intentional infliction

of emotional distress rarely succeed” because of the high standard of proof Olender v. Twp. of

Bensalem, 32 F. Supp. 2d 775, 792 (E.D. Pa. 1999) (quoting Hoy v. Angelone, 720 A.2d 745, 753–

54 (Pa. 1998) (further quotations omitted)).

       Courts that have upheld claims for intentional infliction of emotional distress in connection

with an arrest have done so where the plaintiff was physically injured by the officers, or where

the officer’s conduct was otherwise exceptionally reprehensible. Shaffer v. City of Pittsburgh, No.

14-1674, 2015 WL 4878497, at *10 (W.D. Pa. Aug. 14, 2015). Where, however, a plaintiff alleges

intentional infliction of emotional distress simply in connection with an allegedly false arrest

and/or prosecution, and where the court founds that the arresting officer had probable cause, a

claim of intentional infliction of emotional distress cannot succeed. See, e.g., Olender v. Twp. of

Bensalem, 32 F. Supp. 2d 775, 792 (E.D. Pa. 1999) (“Because I have determined that the Detective



6
        While the Pennsylvania Supreme Court has not definitively determined the viability of
an intentional infliction of emotional distress claim, the Third Circuit has concluded that
Pennsylvania law recognizes the tort. Brown, 269 F.3d at 217–19.
                                                23
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 24 of 30




Defendants had probable cause to arrest [plaintiff], his arrest and trial, even though he was found

‘not guilty’ of the charges against him, do not support a claim for intentional infliction of emotional

distress.”); Shaffer, 2015 WL 4878497, at *10 (“[B]ecause Defendants had probable cause to

arrest Plaintiff, their conduct falls far short of extreme and outrageous behavior.”); Dintino v.

Echols, 243 F. Supp. 2d 255, 267–68 (E.D. Pa. 2003) (given that officer had probable cause to

arrest civilian employee of police department for fraudulent receipt of overtime wages, officer had

acted reasonably, even though employee was found not guilty of the charges against her, and

therefore, employee did not establish a claim of intentional infliction of emotional distress).

       As set forth above, Officer Waltman’s Affidavit established probable cause for Plaintiff’s

arrest on suspicion of illegally possessing marijuana and a firearm. Given the existence of probable

cause, Plaintiff cannot succeed on his claim of intentional infliction of emotional distress, and I

will dismiss this claim.

           3. Conclusion as to Officer Waltman’s Motion to Dismiss

       In light of the foregoing, I will deny Officer Waltman’s Motion to Dismiss Plaintiff’s claim

for selective enforcement but grant his motion on all other grounds.

       Nonetheless, in a civil rights case, a court must sua sponte allow a plaintiff leave to amend

his or her complaint unless it would be inequitable or futile to do so. Phillips v. Cnty of

Allegheny, 515 F.3d 224, 245 (3d Cir. 2008); Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004).

Based on the discussion above, it is conceivable that, with the exception of his claims for negligent

performance of duty and violation of the Pennsylvania Constitution, Plaintiff could allege

sufficient facts to support his § 1983 and state law claims. Therefore, allowing Plaintiff to amend

his Complaint as to those claims would not be inequitable or futile.




                                                  24
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 25 of 30




       Accordingly, the dismissal of Plaintiff’s claims for negligent performance of duty and

violation of the Pennsylvania Constitution will be with prejudice. The dismissal of Plaintiff’s

claims under § 1983 and his state claims for false arrest, false imprisonment, malicious

prosecution, libel and slander per se, deceitful and fraudulent conduct, and intentional infliction of

emotional distress will be without prejudice, and Plaintiff shall be granted leave to amend his

Complaint with regard to those claims dismissed without prejudice. Although Plaintiff’s claim for

selective enforcement is not being dismissed, Plaintiff should take care to replead this claim in any

Amended Complaint.

       B. City of Chester’s Motion to Dismiss

           1. Section 1983 Claims

       Plaintiff also brings all of his § 1983 claims against Defendant City of Chester. The

standard for alleging such claims against a municipality, however, is different than against an

individual defendant. In order to recover against a municipality or municipal corporation under §

1983, a plaintiff must plead that the City itself caused an injury through the implementation of a

policy, practice or custom. Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694

(1978); Natale v. Camden Cty Corr. Facility, 318 F.3d 575 (3d Cir. 2003). Section 1983 imposes

liability on a municipality where, “through its deliberate conduct, the municipality was the

‘moving force’ behind the injury alleged.” Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S.

397, 404 (1997) (emphasis in original). The Third Circuit has recognized liability for local

governments in three circumstances:

               First, the municipality will be liable if its employee acted pursuant to a formal
               government policy or a standard operating procedure long accepted within the
               government entity; . . . second, liability will attach when the individual has policy
               making authority rendering his or her behavior an act of official government
               policy; . . . third, the municipality will be liable if an official with authority has



                                                 25
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 26 of 30




               ratified the unconstitutional actions of a subordinate, rendering such behavior
               official for liability purposes.

McGreevy v. Stroup, 413 F.3d 359, 367 (3d Cir. 2005) (internal citations omitted).

       A plaintiff must prove that the action in question, conducted pursuant to official municipal

policy, caused his/her injury. Connick v. Thompson, 563 U.S. 51, 60–61 (2011). When a plaintiff

alleges that a policy “concerns a failure to train or supervise municipal employees, liability

under section 1983 requires a showing that the failure amounts to ‘deliberate indifference’ to the

rights of persons with whom those employees will come into contact.” Thomas v. Cumberland

Cty., 749 F.3d 217, 222 (3d Cir. 2014) (citations omitted). “A pattern of similar constitutional

violations by untrained employees is ‘ordinarily necessary’ to demonstrate deliberate indifference

for purposes of failure to train.” Connick, 563 U.S. at 61 (citations omitted).

       Notably, “Congress did not intend municipalities to be held liable unless action pursuant

to official municipal policy of some nature caused a constitutional tort.” Monell, 436 U.S. at 691.

Thus, in the absence of an underlying violation by the individual state actors, Monell liability

cannot stand. Grazier v. City of Phila., 328 F.3d 120, 124 (3d Cir. 2003) (disallowing liability on

a failure to train theory where a jury determined that the underlying conduct did not violate a

plaintiff’s constitutional rights); Clayworth v. Luzerne Cnty, No. 11–254, 2011 WL 6055407, at

*7 (M.D. Pa. Dec. 6, 2011) (holding that in the absence of an underlying violation by the individual

state actors, Monell liability cannot stand), aff’d, 513 F. App’x 134 (3d Cir. 2013).

       Here, Plaintiff seeks to hold Defendant City of Chester liable under a Monell theory for all

of the acts committed by Officer Waltman. As set forth in detail above, however, all of the claims

against Officer Waltman—except for the claim of selective enforcement—must be dismissed for

failure to state a plausible claim for relief. Absent an underlying violation by the individual actor,

Monell liability cannot stand against the City of Chester. Grazier, 328 F.3d at 124.

                                                 26
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 27 of 30




       As to the remaining claim of selective enforcement, I must determine whether the

Complaint satisfies the standards for pleading Monell liability against the City of Chester. In

Mcternan v. City of York, Pa., 564 F.3d 636 (3d Cir. 2009), the Third Circuit offered guidance as

to what constitutes proper pleading of a Monell claim. The Court remarked that “[t]o satisfy the

pleading standard, [a plaintiff] must identify a custom or policy, and specify what exactly that

custom or policy was.” Id. at 658. It noted that the complaint in that case, which simply alleged

that the plaintiff’s rights were violated “due to the City’s policy of ignoring First Amendment

right[s],” was insufficient. Id. “Equally fatal,” according to the Third Circuit, was that the

complaint’s allegations relevant to the Monell claim failed to allege conduct by a municipal

decisionmaker. Id. Although plaintiff had alleged that New York police officers “periodically”

instructed protestors to leave a specific alley, in an alleged violation of their First Amendment

rights, the plaintiff did not plead “knowledge of such directives by a municipal decisionmaker,

such as the Mayor or Police Chief.” Id. at 658–59. Accordingly, the Third Circuit affirmed the

dismissal of the Monell claim.

       Repeatedly, courts within the Third Circuit have dismissed similarly bareboned Monell

allegations. See, e.g., Langford v. Gloucester Twp. Police Dept., No. 16-1023, 2016 WL 7130912,

at *6 (D.N.J. Dec. 7, 2016) (dismissing Monell claim where plaintiff alleged only that the township

and police department “had policies and procedures of relying on uncorroborated statements, not

verifying facts, willfully disregarding the constitutional rights of New Jersey citizens, arresting

citiens without probable cause, and failing to investigate cases. Such allegations fail to identify

any particular official statements, ordinances, regulations, or decisions that amount to a policy,

and also fails to mention the existence of previous, similar constitutional violations to show a

custom.”); Jacobs v. Palmer, No. 14-5797, 2015 WL 1033294, at *5–6 (E.D. Pa. Mar. 10, 2015)



                                                27
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 28 of 30




(finding that allegations regarding County’s failure to train, supervise, discipline, or terminate

officers regarding past similar violations of constitutional rights were insufficient to state a Monell

claim because the plaintiffs did not specify what exactly the custom or policy was that allegedly

caused their injuries, did not identify the relevant municipal decision maker responsible for that

policy, and have not alleged facts to show a pattern of similar violations by untrained employees);

Collins v. Borough of Trainer, No. 13-7613, 2014 WL 2978312, at *5 (E.D. Pa. July 1, 2014)

(finding that complaint only plead conclusory allegations insufficient to state a Monell claim where

plaintiff alleged that “Defendants developed and maintained policies, practices, procedures and

customs exhibiting deliberate indifference to the Constitutional rights of persons . . . which caused

violations of Plaintiff’s constitutional and other rights as aforesaid.”); Mirra v. Fynes, No. 13-

1677, 2014 WL 716692, at *7 (E.D. Pa. Feb. 25, 2014) (dismissing Monell claim finding that

plaintiff failed to include sufficiently specific allegations setting forth a Township policy or custom

or specific failure to train that led to the alleged violations of his constitutional rights).

        The Complaint here is similarly bareboned as to the Monell claim. It pleads the following:

                [T]he City of Chester was deliberately indifferen[t] to the Plaintiff’s
                constitutional rights when it failed to train, supervise, and discipline
                its police officers. The City of Chester had [a] custom, policy, and
                practice of allowing it[s] police officers to racially profile African-
                Americans, to falsify Affidavits of Probable Cause, and to charge its
                citizens without probable cause and fail to supervise and discipline
                them for their unconstitutional actions or omissions. (Compl. p. 4.)
                ...
                20.      That Officer Waltman has a long history of racially profiling
                young Afro-American males as criminals in Chester, Pennsylvania.
                (Compl. ¶ 20.)
                ...
                24.      That the City of Chester had a custom, policy, and practice
                of failing to train, supervise, and discipline its police officers which
                lead to Officer Bradley Waltman violating the Plaintiff’s
                constitutional and statutory rights. (Compl. ¶ 24.)
                ...



                                                   28
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 29 of 30




                25.     That the City of Chester allowed its police officers to racially
                profile young Afro-American males in Chester, PA as criminals and
                to violate their constitutional rights and this lead to Officer Bradley
                Waltman violating the Plaintiff’s constitutional rights when the
                Plaintiff was racially profiled by Officer Waltman. (Compl. ¶ 25.)
                ...
                28.     That the City of Chester was “deliberately indifferent” to the
                U.S. Constitutional rights of its citizens and allowed its police
                officers to violate their constitutional rights as a result of its failure
                to properly train, supervise, and discipline them. (Compl. ¶ 28.)

        Such allegations fail to plead a Monell claim as Plaintiff neither identifies any particular

policy or custom, nor alleges that the policy or custom was approved by a policy maker. Merely

pleading that the City knew of a need for training and supervision but failed to adequately provide

that training and supervision does not meet the requisite pleadings standards. Rather, Plaintiff

must indicate in what manner that training or supervision was deficient and how additional training

and supervision would have prevented the harm. Further, Plaintiff fails to identify the policymaker

or decisionmaker or, alternatively, to plead the existence of any pattern of constitutional violations

that establish that the City knew of and exhibited deliberate indifference towards the alleged racial

profiling by its officers.

        Given this sparse pleading, I will dismiss the Monell claim against Defendant City of

Chester. However, because Plaintiff may be able to add sufficient facts to state a claim, the

dismissal will be without prejudice and with leave to amend.

            2. State Law Claims

        Defendant City of Chester next seeks to dismiss all of the state law claims against it as

barred by the Political Subdivision Tort Claims Act (“PSTCA”), 42 Pa.C.S. § 8541, et seq.

        As noted above, Pennsylvania’s Political Subdivision Tort Claims Act (“PSTCA”) states

that “[e]xcept as otherwise provided in this subchapter, no local agency shall be liable for any

damages on account of any injury to a person or property caused by any act of the local agency or

                                                   29
        Case 2:19-cv-01023-MSG Document 18 Filed 07/29/20 Page 30 of 30




an employee thereof or any other person.” 42 Pa. Cons. Stat. § 8541. This limitation extends to

an employee of a local agency to the extent his acts were within the scope of his office or duties.

Id. § 8545. Immunity is abrogated for negligent acts falling into one of eight proscribed categories:

(1) vehicle liability; (2) care, custody or control of personal property; (3) real property; (4) trees,

traffic controls and street lighting; (5) utility service facilities; (6) streets; (7) sidewalks; and (8)

care, custody or control of animals. Id. § 8542(b).

        Here, none of the state law claims fall within the above exceptions. Accordingly, these

claims shall be dismissed with prejudice.

            3. Punitive Damages

        Finally, the City of Chester seeks to dismiss Plaintiff’s claims for punitive damages against

it. Punitive damages are not available against a municipality under § 1983. See City of Newport

v. Fact Concerts, Inc., 453 U.S. 247, 271 (1981). Likewise, punitive damages are not available

against a municipality under state law. Feingold v. Se. Pa. Transp. Auth., 488 A.2d 284, 293 (Pa.

Super. 1985), aff’d, 512 Pa. 567 (Pa. 1986). Accordingly, I dismiss Plaintiff’s request for punitive

damages with prejudice.

            4. Conclusion as to City of Chester’s Motion to Dismiss

        In light of the foregoing, I will dismiss Plaintiff’s state law claims against the City of

Chester with prejudice, but will dismiss Plaintiff’s § 1983 claims against the City of Chester

without prejudice. Plaintiff may file an amended complaint that attempts to plead a plausible

Monell theory of liability against the City of Chester.

        An appropriate Order follows.




                                                   30
